Wendell L. Griffen, Judge, dissenting. One cannot find a reported case where the venire person, after appearing for jury duty smelhng of alcohol and admitting to having consumed five or six: beers before coming to court, has been allowed to serve on a jury simply because he did not “feel impaired by alcohol.” Somehow, our sense of justice is offended by the idea of evidence being weighed by people who have consumed intoxicants within hours of such serious work. It is equally offensive to contemplate that a trial attorney or judge would participate in a trial after having consumed intoxicants. Although lawyers and judges may know or suspect that a lawyer or judge is impaired, one cannot find a reported case where a lawyer or judge has admitted to consuming intoxicants before a trial, smelled of alcohol, and was permitted to proceed over stated concerns about the propriety of doing so. Therefore, I am bewildered, to put it mildly, by the decision announced in the majority opinion. According to the uncontro-verted proof, on the day of his jury trial on charges of driving while intoxicated (fourth offense), refusing to submit to a breathalyzer, operating a vehicle while having a suspended license, and speeding, Stephen Pascale appeared smelling of alcohol. Pas-cale’s attorney informed the trial judge that: several people have mentioned to me that Mr. Pascale has an odor of intoxicants about him. That raises a concern that he is competent to testify. I need his testimony as part of the case. Mr. Pas-cale is upset with me for bringing this to the Court’s attention, but as an officer of the Court, I believe ethically I had no choice. I need his testimony and he might not be competent to testify. I ask for a continuance. ■Although the prosecution did not join in the motion for a continuance, the prosecuting attorney urged the trial court to order Pas-cale incarcerated until trial for having violated a condition of his bond. That argument amounted, at minimum, to a tacit concession by the prosecution that Pascale’s right to a fair trial would be adversely affected by proceeding to trial as planned. After the trial court directed a state trooper to administer a portable breathalyzer that produced positive results for alcohol consumption (Pascale registered .14 on the portable breathalyzer test), the trial judge said: He’s going to jail until we have this trial. The only question is whether to continue the trial from today. I believe that while it will be inconvenient, it would probable (sic) be the best solution to reset the trial for Thursday [December 11, 1997]. Mr. Pascale has violated the conditions of his bond and his bond will be revoked. He will be held in custody until trial. Pascale later admitted that he consumed “a couple of brews” before coming to court that day. Then the abstracted record indicates that the following colloquy occurred: The Court: Mr. Pascale will be held in custody until we have this trial. Our next setting is January. Otherwise we can have the trail (sic) Thursday morning. Pascale: There’s no way I can ask you to reconsider that? The Court: You’ve brought this upon yourself by coming to Court intoxicated. [Emphasis added.] Defense Counsel: I do not believe a PBT [portable breathalyzer test] is an accurate instrument at quantifying alcohol in a person’s blood. Mr. Pascale may not be under the influence. Before we take the extraordinary step of having him incarcerated, I request that he have a more accurate test. [To Defendant]: Do you agree with that? Pascale: Yes. Prosecutor: Either he’s intoxicated and his counsel feels he can’t help in his defense, or he’s not intoxicated. If counsel wants to visit with him and if he thinks he’s competent to put him on the stand today, fine. Or let’s excuse these jurors and let them go and we’ll try Thursday. The Court: Mr. Pascale, do you feel you’re competent to proceed? Pascale: Yes, I do. The Court: And you can testify? Pascale: I believe so, to the best of my ability. The Court: You don’t feel you’re impaired by alcohol? Pascale: No. The Court: Let’s proceed. The trial then commenced. The State presented its case. Pascale took the witness stand to testify in support of his defense. During cross-examination by the prosecutor, the abstracted record shows that the following exchange took place: Prosecutor (At the bench): Your Honor, based upon what went on this morning and based on his statements, I think I’m justified in asking him if he’s under the influence of anything that would affect his ability to recall what happened [the night of the arrest]. Defense Counsel: I have studiously avoided asking him any question that would require him to testify regarding alcohol that he may have consumed in the last twenty-four hours. Prosecutor: That doesn’t matter. This goes strictly to his competence to testify. He’s talked about how he was up and working and I think that it comes in. ¡Emphasis added.] The Court: I agree. Defense Counsel: I object. Pascale (testifying on cross-examination by the prosecutor): I’m not under the influence of anything that would affect my ability to recall what happened February 9, 1997 [the night of his arrest]. I had to get up this morning and take care of some sick cows about 3:30 a.m. That lasted until about daybreak. I had breakfast and got ready to come to court. Defense Counsel (at the bench): I object. I anticipate Mr. Clark [the prosecutor] is about to ask my cbent if he’s been drinking this morning, and that’s prejudicial. Prosecutor: He said he’s not under the influence of anything that would affect his ability. Earlier he stated he had been drinking this morning. The Court: Overruled. Pascale (testifying on further cross-examination): I had my first beer at about four or five o’clock this morning. I had five or six beers. It doesn’t affect my ability to remember what happened that night. Pascale later testified on redirect examination by his defense counsel that “I do not believe 1 am intoxicated right now. I believe I may stink of diesel [fuel], beer and cow. I had my last beer this morning around 6:30 or 7:00.” The record plainly shows that the trial court initially agreed with Pascale’s lawyer that continuance of the jury trial scheduled that day was the “best solution.” However, Pascale’s lawyer was determined not to have his client jailed and his bond revoked based on the result of the portable breathalyzer test that was inadmissible as evidence. Although Pascale’s attorney questioned whether that evidence was sufficient to prove that Pascale was intoxicated, he apparently agreed with the trial court’s position on having Pascale examined by a more reliable breathalyzer. This was an obvious effort to prevent Pascale from being jailed for violating the condition of his bond; it was not, however, withdrawal of the concern about Pascale’s competency to testify. But the trial court never ordered the more acceptable breathalyzer examination. Because Pascale testified he had consumed as many as six beers before coming to his trial that morning and that he perhaps stank of diesel fuel, beer, and cattle, I cannot understand why his continuance motion was not granted or why the trial court’s refusal to do so did not amount to an abuse of discretion. After all, he was charged with driving while intoxicated (fourth offense), a crime for which conviction meant a mandatory term of imprisonment. He “stank” of alcohol as established by his lawyer’s statement to the trial court and his own testimony. Even the trial judge opined that Pascale had brought the prospect of being jailed while his trial was continued on account of violating a bond condition “upon [himself] by coming to Court intoxicated.” I do not see why it was fair and right to force Pascale to forego the continuance that even the trial court deemed the “best solution” to avoid being jailed based on a portable breathalyzer test result that would have been inadmissible had the trial court conducted a bond revocation hearing. Such tests are also inadmissible as proof of guilt in DWI convictions. Patrick v. State, 295 Ark. 473, 750 S.W.2d 391 (1988). Arkansas trial courts and juries regularly convict DWI defendants based on proof about having consumed “a few beers” and having the smell of alcohol on them. Appellate decisions have upheld those convictions, based upon the observations of other people concerning the defendants, against challenges that the evidence was insufficient to support the conviction where it lacked a blood-alcohol assessment. See State v. Johnson, 326 Ark. 189, 931 S.W.2d 760 (1996). Yet here, where the defendant admitted to consuming several beers and smelled of alcohol, the trial court ruled that the defendant was not impaired to testify although he could easily have been found impaired to drive. In Meekins v. State, 34 Ark. App. 67, 806 S.W.2d 9 (1991), we affirmed a trial court’s denial of a continuance motion despite evidence that the defendant had registered .19 on a breathalyzer test and the argument that he was unable to assist in voir dire and his trial. The case before us shows that Meekins should be overruled. Justice for DWI defendants should mean that the same evidence that is deemed sufficiently probative to support DWI convictions should at least be probative to show that these defendants should not stand trial while obviously under the influence of intoxicants. We ought to be at least as diligent about preventing drunk testifying as we are at preventing drunk driving. I respectfully dissent.